     Case 2:21-cv-00974-JAD-BNW Document 17
                                         16 Filed 09/13/21
                                                  09/12/21 Page 1 of 2




 1 David Krieger, Esq.
 2
     Nevada Bar No. 9086
     Shawn Miller, Esq.
 3   Nevada Bar No. 7825
 4   KRIEGER LAW GROUP, LLC
     2850 W. Horizon Ridge Parkway
 5   Suite 200
 6   Henderson, Nevada 89052
     Phone: (702) 848-3855
 7   Email: dkrieger@kriegerlawgroup.com
 8   Email: smiller@kriegerlawgroup.com
 9
   Attorneys for Plaintiff,
10 Gloria Flores
11
                          UNITED STATES DISTRICT COURT
12                             DISTRICT OF NEVADA
13
      GLORIA FLORES,
14
                                                     Case No.: 2:21-cv-00974-JAD-BNW
15                    Plaintiff,
16                                                   NOTICE OF SETTLEMENT
            vs.                                                                                N
17                                                                                             O
      EQUIFAX INFORMATION                                                                      T
18
      SERVICES, LLC,                                                                           I
19
                        Defendant.
20
21
           NOTICE IS HERBY GIVEN that the dispute between Gloria Flores
22
23 (“Plaintiff”) and Defendant Equifax Information Services, LLC has been resolved
24
     on an individual basis. The parties anticipate filing a Stipulation for Dismissal of
25
     the Action as to Plaintiff’s claims, with Prejudice, within 60 days. Plaintiff requests
26
27
28

                                               -1-
     Case 2:21-cv-00974-JAD-BNW Document 17
                                         16 Filed 09/13/21
                                                  09/12/21 Page 2 of 2




 1 that all pending dates and filing requirements as to be vacated and that the Court set
 2
     a deadline sixty (60) from present for filing a Dismissal.
 3
 4         Dated: September 12, 2021

 5                                                    /s/ David Krieger, Esq.
 6                                                    David Krieger, Esq.
 7                                                    Attorneys for Plaintiff
 8                                                    Gloria Flores
 9
10
                                        Order
11                              IT IS SO ORDERED
12                              DATED: 9:35 am, September 13, 2021
13
14
                                BRENDA WEKSLER
15
                                UNITED STATES MAGISTRATE JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                -2-
